

 

   

 

 
 
FIFTH AMENDED AND RESTATED OMNIBUS AGREEMENT
among
HOLLYFRONTIER CORPORATION
HOLLY ENERGY PARTNERS, L.P.
and
CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 Page
 
 
Article I
Definitions 
3

 
1.1
Definitions. 
3

 
Article II
Business Opportunities 
9

 
2.1
Restricted Businesses 
9

 
2.2
Permitted Exceptions 
9

 
2.3
Procedures. 
10

 
2.4
Scope of Prohibition 
12

 
2.5
Enforcement 
12

 
2.6
Limitation on Acquisitions of Subject Assets by Partnership Group Members 
12

 
Article III
Indemnification 
12

 
3.1
Environmental Indemnification. 
12

 
3.2
Limitations Regarding Environmental Indemnification 
14

 
3.3
Right of Way Indemnification 
15

 
3.4
Additional Indemnification. 
15

 
3.5
Indemnification Procedures. 
16

 
3.6
Limitation on Indemnification Obligations. 
17

 
3.7
Exclusion from Indemnification 
17

 
Article IV
General and Administrative Expenses 
18

 
4.1
General 
18

 
Article V
Right of First Refusal 
19

 
5.1
Holly Right of First Refusal: Prohibition on Transfer of Refinery Related
Assets. 
19

 
5.2
Procedures. 
19

 
Article VI
Holly Purchase Option 
21

 
6.1
Option to Purchase Tulsa Transferred Assets 
21

 
Article VII
Miscellaneous 
22

 
7.1
Choice of Law 
22

 
7.2
Arbitration Provision 
22

 
7.3
Notice. 
22

 
7.4
Entire Agreement 
24

 
7.5
Termination of Article II 
24

 
7.6
Amendment or Modification 
24

 
7.7
Assignment 
24

 
7.8
Additional Partnership Entities 
24

 
7.9
Counterparts 
24

 
7.10
Severability 
24

 
7.11
Further Assurances 
24

 
7.12
Rights of Limited Partners 
25

 
7.13
Headings 
25

 
7.14
UNEV Option Agreement 
25

 
7.15
Limitation of Damages 
25



 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 






FIFTH AMENDED AND RESTATED
 
OMNIBUS AGREEMENT
 
THIS FIFTH AMENDED AND RESTATED OMNIBUS AGREEMENT is being entered into on
August 31, 2011 (the “Agreement”), by and among HollyFrontier Corporation, a
Delaware corporation (“Holly”), the other Holly Entities (as defined herein)
listed on the signature pages hereto, Holly Energy Partners, L.P., a Delaware
limited partnership (the “Partnership”), and the other Partnership Entities (as
defined herein) listed on the signature pages hereto, and amends and restates in
its entirety the Fourth Amended and Restated Omnibus Agreement entered into on
March 31, 2010 (as amended, the “Fourth Amended Omnibus Agreement”) among Holly,
Navajo Pipeline Co., L.P., a Delaware limited partnership (“Navajo Pipeline”),
Holly Logistic Services, L.L.C., a Delaware limited liability company (“Holly
GP”), HEP Logistics Holdings, L.P., a Delaware limited partnership (the “General
Partner”), the Partnership, HEP Logistics GP, L.L.C., a Delaware limited
liability company (the “OLP GP”), and Holly Energy Partners – Operating, L.P., a
Delaware limited partnership (the “Operating Partnership”) and the other Holly
Entities and Partnership Entities signatory thereto.
 
R E C I T A L S:
 
WHEREAS, the Parties entered into an Omnibus Agreement on July 13, 2004 (as
amended, the “Original Omnibus Agreement”) to evidence their agreement, as more
fully set forth in Article II, with respect to those business opportunities that
the Holly Entities and Holly GP would not engage in, directly or indirectly,
during the term of the Original Omnibus Agreement unless the Partnership
declined to engage in any such business opportunity for its own account;
 
WHEREAS, the Parties entered into the Original Omnibus Agreement to evidence
their agreement, as more fully set forth in Article III, with respect to certain
indemnification obligations of the Parties to each other;
 
WHEREAS, the Parties entered into the Original Omnibus Agreement to evidence
their agreement, as more fully set forth in Article IV, with respect to the
amount to be paid by the Partnership for the general and administrative services
to be performed by Holly and its Affiliates (as defined herein) for and on
behalf of the Partnership Entities and their Subsidiaries;
 
WHEREAS, the Parties entered into the Original Omnibus Agreement to evidence
their agreement, as more fully set forth in Article V, with respect to Holly’s
right of first refusal relating to the Assets (as defined herein);
 
WHEREAS, in connection with that certain LLC Interest Purchase Agreement dated
as of June 1, 2009, by and among Holly, Navajo Pipeline and the Operating
Partnership, pursuant to which Navajo Pipeline transferred and conveyed to the
Operating Partnership, and the Operating Partnership has acquired, all of the
limited liability company interests of Lovington-Artesia, L.L.C., the entity
that owns the 16” Lovington/Artesia Intermediate Pipeline (as defined herein),
the Parties amended and restated the Original Omnibus Agreement and entered into
the First Amended and Restated Omnibus Agreement (the “First Amended Omnibus
Agreement”);
 
WHEREAS, in connection with that certain Asset Purchase Agreement dated as of
August 1, 2009, by and between Holly Refining & Marketing – Tulsa LLC (“Holly
Tulsa”) and HEP Tulsa LLC (“HEP Tulsa”), pursuant to which Holly Tulsa
transferred and conveyed to HEP Tulsa, and HEP Tulsa acquired, the Tulsa
Transferred Assets (as defined herein), the Parties amended and restated the
First Amended Omnibus Agreement and entered into the Second Amended and Restated
Omnibus Agreement (the “Second Amended Omnibus Agreement”);
 
WHEREAS, in connection with (i) that certain Asset Sale and Purchase Agreement
dated as of October 19, 2009, by and among Holly Tulsa, HEP Tulsa and Sinclair
Tulsa Refining Company (“Sinclair”), pursuant to which HEP Tulsa acquired the
Sinclair Transferred Assets (as defined herein), (ii) that certain Asset
Purchase Agreement dated as of December 1, 2009, by and among Holly, Navajo
Pipeline and HEP Pipeline L.L.C., pursuant to which Navajo Pipeline agreed to
transfer and convey to HEP Pipeline L.L.C., and HEP Pipeline L.L.C. agreed to
acquire, the Beeson Pipeline (as defined herein), and (iii) that certain LLC
Interest Purchase Agreement by and among Holly, Navajo Pipeline and the
Operating Partnership, pursuant to which Navajo Pipeline agreed to transfer and
convey to the Operating Partnership, and the Operating Partnership agreed to
acquire, all of the limited liability company interests of Roadrunner Pipeline,
L.L.C., the entity that owns the Roadrunner Pipeline (as defined herein), the
Parties amended and restated the Second Amended Omnibus Agreement and entered
into the Third Amended and Restated Omnibus Agreement (the “Third Amended
Omnibus Agreement”); and
 
WHEREAS, in connection with that certain LLC Interest Purchase Agreement dated
as of March 31, 2010, by and among Holly, Lea Refining Company, Holly Tulsa, HEP
Refining, L.L.C. (“HEP Refining”) and HEP Tulsa (the “March 2010 Drop Down LLC
Interest Purchase Agreement”), pursuant to which  Holly, Lea Refining Company
and Holly Tulsa agreed to transfer and convey to HEP Refining and HEP Tulsa the
Additional Tulsa East Assets (as defined herein) and the Additional Lovington
Assets (as defined herein), the Parties amended and restated the Third Amended
Omnibus Agreement and entered into the Fourth Amended Omnibus Agreement.
 
WHEREAS, in connection with the construction of the Tulsa Interconnecting
Pipelines (as defined below), Holly Tulsa, HEP Tulsa and Holly Energy Storage –
Tulsa LLC entered into that certain Second Amended and Restated Pipelines,
Tankage and Loading Rack Throughput Agreement (Tulsa East), dated as of August
31, 2011, pursuant to which HEP Tulsa will provide transportation services to
Holly Tulsa with respect to these Tulsa Interconnecting Pipelines (the “Tulsa
Throughput Agreement”), and the Parties desire to amend and restate the Fourth
Amended Omnibus Agreement as provided herein.
 
In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
 
ARTICLE I
 
Definitions
 
1.1 Definitions.
 
As used in this Agreement, the following terms shall have the respective
meanings set forth below:
 
“8” and 10” Lovington/Artesia Intermediate Pipelines” means the 8-inch pipeline
running from Lovington, New Mexico to Artesia, New Mexico and the 10-inch
pipeline running from Lovington, New Mexico to Artesia, New Mexico, each owned
by Navajo Pipeline.
 
“16” Lovington/Artesia Intermediate Pipeline” means the 16-inch pipeline running
from Lovington, New Mexico to Artesia, New Mexico, owned by Lovington-Artesia,
L.L.C.
 
“2004 Product Pipelines, Terminal and Related Assets” means the assets
transferred under the July 13, 2004 Contribution, Conveyance and Assumption
Agreement at the time of the Partnership’s initial public offering.
 
“2008 Crude Pipelines, Tanks and Related Assets” means the Drop-Down Assets as
defined in the Purchase and Sale Agreement, dated February 25, 2008, by and
among Holly, Navajo Pipeline, Woods Cross Refining Company, L.L.C., a Delaware
limited liability company, and Navajo Refining Company, L.L.C., as the seller
parties, and the Partnership, the Operating Partnership, HEP Woods Cross,
L.L.C., a Delaware limited liability company, and HEP Pipeline, L.L.C., a
Delaware limited liability company, as the buyer parties.
 
“Acquisition Proposal” is defined in Section 5.2(a).
 
“Additional Tulsa East Assets” means the Transferred Tulsa East Assets as
defined in the March 2010 Drop Down LLC Interest Purchase Agreement.
 
“Additional Lovington Assets” means the Transferred Lovington Assets as defined
in the March 2010 Drop Down LLC Interest Purchase Agreement.
 
“Administrative Fee” is defined in Section 4.1(a).
 
“Affiliate” is defined in the Partnership Agreement.
 
“Agreement” is defined in the introduction to this Agreement.
 
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
 
“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between any of the Partnership Entities, on the one hand,
and any of the Holly Entities, on the other hand, arising out of or relating to
this Agreement or the alleged breach hereof, or in any way relating to the
subject matter of this Agreement regardless of whether (a) allegedly
extra-contractual in nature, (b) sounding in contract, tort or otherwise,
(c) provided for by Applicable Law or otherwise or (d) seeking damages or any
other relief, whether at law, in equity or otherwise.
 
“Assets” means the Sinclair Transferred Assets, the Tulsa Interconnecting
Pipelines and all of the following assets conveyed, contributed, or otherwise
transferred by the Holly Entities to the Partnership Entities: (i) the 2004
Product Pipelines, Terminal and Related Assets, (ii) the 8” and 10”
Lovington/Artesia Intermediate Pipelines, (iii) the 2008 Crude Pipelines, Tanks
and Related Assets, (iv) the 16” Lovington/Artesia Intermediate Pipeline, (v)
the Tulsa Transferred Assets, (vi) the Beeson Pipeline, (vii) the Roadrunner
Pipeline, (viii) the Additional Lovington Assets, and (ix) the Additional Tulsa
East Assets.
 
“Beeson Pipeline” means the 8” crude oil pipeline extending from Beeson station
to Lovington, New Mexico, owned by HEP Pipeline, L.L.C.
 
“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (a) any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the Applicable Person’s assets to any other Person unless immediately
following such sale, lease, exchange, or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (b) the consolidation or
merger of the Applicable Person with or into another Person pursuant to a
transaction in which the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for cash, securities, or other property, other
than any such transaction where (i) the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (ii) the holders of the Voting Securities of
the Applicable Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the Voting Securities of the surviving
Person or its parent immediately after such transaction; and (c) a “person” or
“group” (within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act)
(in the case of Holly, other than a group consisting of some of all of the
current control persons of Holly), being or becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all
of the then outstanding Voting Securities of the Applicable Person, except in a
merger or consolidation that would not constitute a Change of Control under
clause (b) above.
 
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
 
“Claimant” is defined in Section 7.2.
 
“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.  For purposes of Article III, Closing Date shall mean,
with respect to a group of Assets (e.g. the 8” and 10” Lovington/Artesia
Intermediate Pipelines), the effective date of the purchase of such assets or
the stock, partnership interests or membership interests of the entity that
owned such Assets, by a Partnership Entity.
 
“Common Units” is defined in the Partnership Agreement.
 
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of July 13, 2004, among Holly, Navajo Pipeline,
Holly GP, the General Partner, the Partnership, the OLP GP, the Operating
Partnership and certain other parties, together with the additional conveyance
documents and instruments contemplated or referenced thereunder.
 
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
 
“Covered Environmental Losses” is defined in Section 3.1.
 
“Disposition Notice” is defined in Section 5.2(a).
 
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, and ordinances, now or hereafter in effect, relating to
protection of the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“First Amended Omnibus Agreement” is defined in the introduction to this
Agreement.
 
“First ROFR Acceptance Deadline” is defined in Section 5.2(a).
 
“Fourth Amended Omnibus Agreement” is defined in the introduction to this
Agreement.
 
“General Partner” is defined in the introduction to this Agreement.
 
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
 
“Hazardous Substance” means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (b) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.
 
“Holly” is defined in the introduction to this Agreement.
 
“Holly Entities” means Holly and each other entity listed on the signature pages
hereto as Holly Entity.
 
“Holly Entity” means any of the Holly Entities.
 
“Holly Group” means the Holly Entities and any Person controlled, directly or
indirectly, by Holly other than the Partnership Entities.
 
“Holly Group Member” means any member of the Holly Group.
 
“Indemnified Party” means the Partnership Entities or the Holly Entities, as the
case may be, in their capacity as the parties entitled to indemnification in
accordance with Article III.
 
“Indemnifying Party” means either the Partnership Entities or the Holly
Entities, as the case may be, in their capacity as the parties from whom
indemnification may be required in accordance with Article III, including
Section 3.6.
 
“Initial Tank Inspection” is defined in Section 3.1(c).
 
“Initial Tank Inspection Period” is defined in Section 3.1(c).
 
“Limited Partner” is defined in the Partnership Agreement.
 
“March 2010 Drop Down LLC Interest Purchase Agreement” is defined in the
recitals to this Agreement.
 
“Navajo Pipeline” is defined in the introduction to this Agreement.
 
“Offer” is defined in Section 2.3(b)(i).
 
“Offer Price” is defined in Section 5.2(a).
 
“OLP GP” is defined in the introduction to this Agreement.
 
“Operating Partnership” is defined in the introduction to this Agreement.
 
“Original Omnibus Agreement” is defined in the recitals to this Agreement.
 
“Partnership” is defined in the introduction to this Agreement.
 
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated July 13, 2004, as
amended by Amendment No. 1 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated February 28, 2005, as
amended by Amendment No. 2 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated July 6, 2005, as
amended by Amendment No. 3 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated April 11, 2008, as
such agreement is in effect on the date of this Agreement.  No amendment or
modification to the Partnership Agreement subsequent to the date of this
Agreement shall be given effect for the purposes of this Agreement unless
consented to by each of the Parties.
 
“Partnership Entities” means the Partnership and each other entity listed on the
signature pages hereto as a Partnership Entity.
 
“Partnership Entity” means any of the Partnership Entities.
 
“Partnership Group” means the Partnership Entities and any Subsidiary of any
such Person, treated as a single consolidated entity.
 
“Partnership Group Member” means any member of the Partnership Group.
 
“Party” means each of the entities listed on the signature page to this
Agreement, collectively the “Parties”.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.
 
“Proposed Transferee” is defined in Section 5.2(a).
 
“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with (a)
the standards generally followed by the United States pipeline and terminalling
industries or (b) such higher standards as may be applied or followed by the
Holly Entities in the performance of similar tasks or projects, or by the
Partnership Entities in the performance of similar tasks or projects.
 
“Purchase Option Agreement” has the meaning set forth in the Asset Purchase
Agreement, dated August 1, 2009, between Holly Refining & Marketing – Tulsa LLC,
a Delaware limited liability company, as the seller, and HEP Tulsa LLC, a
Delaware limited liability company, as the buyer.
 
“Respondent” is defined in Section 7.2.
 
“Restricted Businesses” is defined in Section 2.1.
 
“Retained Assets” means the pipelines, terminals and other assets and
investments owned by any of the Holly Group Members on the date of the
Contribution Agreement that were not conveyed, contributed or otherwise
transferred to the Partnership Entities pursuant to the Contribution Agreement
or otherwise.
 
“Roadrunner Pipeline” means 16” crude oil pipeline extending from Slaughter
station in Texas to Lovington, New Mexico owned by Roadrunner Pipeline, L.L.C.
 
“ROFR Acceptance Deadline” means the First ROFR Acceptance Deadline or the
Second ROFR Acceptance Deadline, as applicable.
 
“Sale Assets” is defined in Section 5.2(a).
 
“Second ROFR Acceptance Deadline” is defined in Section 5.2(a).
 
“Sinclair Transferred Assets” means the HEP Tulsa Assets as defined in the Asset
Sale and Purchase Agreement dated October 19, 2009 by and among Holly Tulsa, HEP
Tulsa and Sinclair.
 
“Subject Assets” is defined in Section 2.2(c).
 
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
 
“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been released
into the environment by or as a result of the actions or omissions of the
defendant.
 
“Tulsa Interconnecting Pipelines” means the Interconnecting Pipelines as defined
in the Tulsa Throughput Agreement.
 
“Tulsa Throughput Agreement” is defined in the recitals to this Agreement.
 
“Tulsa Transferred Assets” means the Transferred Assets as defined in the Asset
Purchase Agreement, dated August 1, 2009, between Holly Refining & Marketing –
Tulsa LLC, a Delaware limited liability company, as the seller, and HEP Tulsa
LLC, a Delaware limited liability company, as the buyer.
 
“Transfer” including the correlative terms “Transferring” or “Transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of the Assets.
 
“Transferred Tanks” is defined in Section 3.1(a)(iii).
 
“Units” is defined in the Partnership Agreement.
 
“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.
 
ARTICLE II
 
Business Opportunities
 
2.1 Restricted Businesses.  For so long as a Holly Group Member controls the
Partnership, and except as permitted by Section 2.2, Holly GP and each of the
Holly Group Members shall be prohibited from engaging in or acquiring or
investing in any business having assets engaged in the following businesses (the
“Restricted Businesses”): the ownership and/or operation of crude oil pipelines
or terminals, intermediate product pipelines or terminals, refined products
pipelines or terminals, truck racks or crude oil gathering systems in the
continental United States.
 
2.2 Permitted Exceptions.  Notwithstanding any provision of Section 2.1 to the
contrary, Holly GP and the Holly Group Members may engage in the following
activities under the following circumstances:
 
(a) the ownership and/or operation of any of the Retained Assets (including
replacements of the Retained Assets);
 
(b) any Restricted Business conducted by a Holly Group Member or Holly GP with
the approval of the General Partner;
 
(c) the ownership and/or operation of any asset or group of related assets used
in the activities described in Section 2.1 that are acquired or constructed by a
Holly Group Member or Holly GP after the Closing Date (the “Subject Assets”) if,
in the case of an acquisition, the fair market value of the Subject Assets (as
determined in good faith by the Board of Directors of Holly), or, in the case of
construction, the estimated construction cost of the Subject Assets (as
determined in good faith by the Board of Directors of Holly), is less than $5
million at the time of such acquisition or completion of construction, as the
case may be;
 
(d) the ownership and/or operation of any Subject Assets acquired by a Holly
Group Member or Holly GP after the Closing Date with a fair market value (as
determined in good faith by the Board of Directors of Holly) equal to or greater
than $5 million at the time of the acquisition; provided, the Partnership has
been offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3 and the Partnership has elected not to purchase the Subject Assets;
and
 
(e) the ownership and/or operation of any Subject Assets constructed by a Holly
Group Member or Holly GP after the Closing Date with a construction cost (as
determined in good faith by the Board of Directors of Holly) equal to or greater
than $5 million at the time of completion of construction that the Partnership
has been offered the opportunity to purchase in accordance with Section 2.3 and
the Partnership has elected not to purchase.
 
2.3 Procedures.
 
(a) In the event that Holly GP or a Holly Group Member becomes aware of an
opportunity to acquire Subject Assets with a fair market value (as determined in
good faith by the Board of Directors of Holly) equal to or greater than $5
million, then subject to Section 2.3(b), then as soon as practicable, Holly GP
or such Holly Group Member shall notify the General Partner of such opportunity
and deliver to the General Partner, or provide the General Partner access to,
all information prepared by or on behalf of, or material information submitted
or delivered to, Holly GP or such Holly Group Member relating to such potential
transaction. As soon as practicable, but in any event within 30 days after
receipt of such notification and information, the General Partner, on behalf of
the Partnership, shall notify Holly GP or the Holly Group Member that either (i)
the General Partner, on behalf of the Partnership, has elected not to cause a
Partnership Group Member to pursue the opportunity to purchase the Subject
Assets, or (ii) the General Partner, on behalf of the Partnership, has elected
to cause a Partnership Group Member to pursue the opportunity to purchase the
Subject Assets.   If, at any time, the General Partner abandons such opportunity
(as evidenced in writing by the General Partner following the request of Holly
GP or the Holly Group Member), Holly GP or the Holly Group Member under this
Section 2.3(a) may pursue such opportunity. Any Subject Assets which are
permitted to be acquired by Holly GP or a Holly Group Member must be so acquired
(i) within 12 months of the later to occur of (A) the date that Holly GP or the
Holly Group Member becomes able to pursue such acquisition in accordance with
the provisions of this Section 2.3(a), and (B) the date upon which all required
governmental approvals to consummate such acquisition have been obtained, and
(ii) on terms not materially more favorable to Holly GP or the Holly Group
Member than were offered to the Partnership. If either of these conditions are
not satisfied, the opportunity must be reoffered to the Partnership in
accordance with this Section 2.3(a).
 
(b) Notwithstanding Section 2.3(a), in the event that (i) Holly GP or a Holly
Group Member becomes aware of an opportunity to make an acquisition that
includes both Subject Assets and assets that are not Subject Assets and the
Subject Assets have a fair market value (as determined in good faith by the
Board of Directors of Holly) equal to or greater than $5 million but comprise
less than half of the fair market value (as determined in good faith by the
Board of Directors of Holly) of the total assets being considered for
acquisition or (ii) Holly GP or a Holly Group Member desires to construct
Subject Assets with an estimated construction cost (as determined in good faith
by the Board of Directors of Holly) equal to or greater than $5 million, then
Holly GP or the Holly Group Member may make such acquisition without first
offering the opportunity to the Partnership or may construct such Subject Assets
as long as it complies with the following procedures:
 
(i) Within 90 days after the consummation of the acquisition or the completion
of construction by Holly GP or a Holly Group Member of the Subject Assets, as
the case may be, Holly GP or the Holly Group Member shall notify the General
Partner in writing of such acquisition or construction and offer the Partnership
Group the opportunity to purchase such Subject Assets in accordance with this
Section 2.3(b) (the “Offer”). The Offer shall set forth the terms relating to
the purchase of the Subject Assets and, if Holly GP or any Holly Group Member
desires to utilize the Subject Assets, the Offer will also include the
commercially reasonable terms on which the Partnership Group will provide
services to Holly GP or the Holly Group Member to enable Holly GP or the Holly
Group Member to utilize the Subject Assets. As soon as practicable, but in any
event within 30 days after receipt of such written notification, the General
Partner shall notify Holly GP or the Holly Group Member in writing that either
(x) the General Partner has elected not to cause a Partnership Group Member to
purchase the Subject Assets, in which event Holly GP or the Holly Group Member
shall be forever free to continue to own or operate such Subject Assets, or (y)
the General Partner has elected to cause a Partnership Group Member to purchase
the Subject Assets, in which event the following procedures shall apply.
 
(ii) If Holly GP or the Holly Group Member and the General Partner within 60
days after receipt by the General Partner of the Offer are able to agree on the
fair market value of the Subject Assets that are subject to the Offer and the
other terms of the Offer including, without limitation, the terms, if any, on
which the Partnership Group will provide services to Holly GP or the Holly Group
Member to enable it to utilize the Subject Assets, a Partnership Group Member
shall purchase the Subject Assets for the agreed upon fair market value as soon
as commercially practicable after such agreement has been reached and, if
applicable, enter into an agreement with Holly GP or the Holly Group Member to
provide services in a manner consistent with the Offer.
 
(iii) If Holly GP or the Holly Group Member and the General Partner are unable
to agree within 60 days after receipt by the General Partner of the Offer on the
fair market value of the Subject Assets that are subject to the Offer or the
other terms of the Offer including, if applicable, the terms on which the
Partnership Group will provide services to Holly GP or the Holly Group Member to
enable it to utilize the Subject Assets, Holly GP or the Holly Entity and the
General Partner will engage a mutually agreed upon investment banking firm to
determine the fair market value of the Subject Assets and/or the other terms on
which the Partnership Group and Holly GP or the Holly Group Member are unable to
agree. Such investment banking firm will determine the fair market value of the
Subject Assets and/or the other terms on which the Partnership Group and Holly
GP or the Holly Group Member are unable to agree within 30 days of its
engagement and furnish Holly GP or the Holly Group Member and the General
Partner its determination. The fees of the investment banking firm will be split
equally between Holly GP or the Holly Group Member and the Partnership Group.
Once the investment banking firm has submitted its determination of the fair
market value of the Subject Assets and/or the other terms on which the
Partnership Group and Holly GP or the Holly Group Member are unable to agree,
the General Partner will have the right, but not the obligation, to cause a
Partnership Group Member to purchase the Subject Assets pursuant to the Offer as
modified by the determination of the investment banking firm. The Partnership
Group will provide written notice of its decision to Holly GP or the Holly Group
Member within 30 days after the investment banking firm has submitted its
determination.  Failure to provide such notice within such 30-day period shall
be deemed to constitute a decision not to purchase the Subject Assets. If the
General Partner elects to cause a Partnership Group Member to purchase the
Subject Assets, then the Partnership Group Member shall purchase the Subject
Assets pursuant to the Offer as modified by the determination of the investment
banking firm as soon as commercially practicable after such determination and,
if applicable, enter into an agreement with Holly GP or the Holly Group Member
to provide services in a manner consistent with the Offer, as modified by the
determination of the investment banking firm, if applicable.
 
2.4 Scope of Prohibition.  Except as provided in this Article II and the
Partnership Agreement, Holly GP and each Holly Group Member shall be free to
engage in any business activity, including those that may be in direct
competition with any Partnership Group Member.
 
2.5 Enforcement.  Holly GP and the Holly Group Members agree and acknowledge
that the Partnership Group does not have an adequate remedy at law for the
breach by Holly GP and the Holly Group of the covenants and agreements set forth
in this Article II, and that any breach by Holly GP or the Holly Group of the
covenants and agreements set forth in this Article II would result in
irreparable injury to the Partnership Group.  Holly GP and the Holly Group
Members further agree and acknowledge that any Partnership Group Member may, in
addition to the other remedies which may be available to the Partnership Group,
file a suit in equity to enjoin Holly GP and the Holly Group from such breach,
and consent to the issuance of injunctive relief under this Agreement.
 
2.6 Limitation on Acquisitions of Subject Assets by Partnership Group
Members.  Notwithstanding anything in this Agreement to the contrary, a
Partnership Group Member who is not a party to this Agreement is prohibited from
acquiring Subject Assets.  In the event the General Partner desires a
Partnership Group Member who is not a party to this Agreement to acquire any
Subject Assets, then the General Partner shall first cause such Partnership
Group Member to become a party to this Agreement.
 
ARTICLE III
 
Indemnification
 
3.1 Environmental Indemnification.
 
(a) Subject to Section 3.2, the Holly Entities shall indemnify, defend and hold
harmless the Partnership Entities for a period of 10 years after the Closing
Date or, solely with respect to the 2008 Crude Pipelines, Tanks and Related
Assets, 15 years after the Closing Date, as applicable, from and against
environmental and Toxic Tort losses (including, without limitation, economic
losses, diminution in value suffered by third parties, and lost profits),
damages, injuries (including, without limitation, personal injury and death),
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Entities or any third party to the extent arising out of:
 
(i) any violation or correction of violation of Environmental Laws associated
with the ownership or operation of the Assets, or
 
(ii) any event or condition associated with ownership or operation of the Assets
(including, without limitation, the presence of Hazardous Substances on, under,
about or migrating to or from the Assets or the disposal or release of Hazardous
Substances generated by operation of the Assets at non-Asset locations),
including, without limitation, (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, or other corrective action required or necessary under
Environmental Laws, (B) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;
 
but only to the extent that such violation complained of under Section 3.1(a)(i)
or such events or conditions included under Section 3.1(a)(ii) occurred before
the Closing Date (collectively, “Covered Environmental Losses”); or
 
(iii) the operation or ownership by Holly and its Affiliates of any assets not
constituting part of the Assets, including but not limited to underground
pipelines retained by the Seller Parties which serve the refineries in
Lovington, New Mexico, Artesia, New Mexico and Woods Cross, Utah or the tanks
that are part of the 2008 Crude Pipelines, Tanks and Related Assets to the
extent not transferred to the Partnership Entities (the “Transferred Tanks”),
except to the extent arising out of the negligent acts or omissions or willful
misconduct of a member of the Partnership Entities.
 
(b) To the extent that a good faith claim by the Partnership Entities for
indemnification under Section 3.1(a)(i) or Section 3.1(a)(ii) arises from events
or conditions at the Transferred Tanks or the soil immediately underneath the
Transferred Tanks or the Transferred Tanks’ secondary containment, and the Holly
Entities refuse to provide such indemnification, then the burden of proof shall
be on the Holly Entities to demonstrate that the events or conditions giving
rise to the claim arose after the Closing Date.
 
(c) The Holly Entities shall, during the period that commences on the Closing
Date and ends five (5) years thereafter (the “Initial Tank Inspection Period”),
reimburse the Partnership Entities for the actual costs associated with the
first regularly scheduled API 653 inspection (the “Initial Tank Inspections”)
and the costs associated with the replacement of the tank mixers on each of the
Transferred Tanks after the Closing Date and any repairs required to be made to
the Transferred Tanks as a result of any discovery made during the Initial Tank
Inspections; provided, however, that (i) the Holly Entities shall not reimburse
the Partnership Entities with respect to the relocated crude oil Tank 437 in the
Artesia refinery complex and the new crude oil tank to replace crude oil Tank
439 in the Artesia refinery complex more particularly described in the
definition of 2008 Crude Pipelines, Tanks and Related Assets, and (ii) upon
expiration of the Initial Tank Inspection Period, all of the obligations of the
Holly Entities pursuant to this Section 3.1(c) shall terminate, except that the
Initial Tank Inspection Period shall be extended if, and only to the extent that
(A) inaccessibility of the Transferred Tanks during the Initial Tank Inspection
Period caused the delay of an Initial Tank Inspection originally scheduled to be
performed during the Initial Tank Inspection Period, and (B) the Holly Entities
received notice from the Partnership Entities regarding such delay at the time
it occurred.
 
(d) The Partnership Entities shall indemnify, defend and hold harmless the Holly
Entities from and against environmental and Toxic Tort losses (including,
without limitation, economic losses, diminution in value and lost profits
suffered by third parties), damages, injuries (including, without limitation,
personal injury and death), liabilities, claims, demands, causes of action,
judgments, settlements, fines, penalties, costs, and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by the Holly Entities or any third party to the extent arising out
of:
 
(i) any violation or correction of violation of Environmental Laws associated
with the operation of the Assets by a Person other than a Holly Entity or
ownership and operation of the Assets by a Person other than a Holly Entity, or
 
(ii) any event or condition associated with the operation of the Assets by a
Person other than a Holly Entity or ownership and operation of the Assets by a
Person other than a Holly Entity (including, but not limited to, the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or release of Hazardous Substances generated by operation of the Assets
at non-Asset locations) except, where a Holly Entity is operating an Asset, to
the extent resulting from the negligent acts or omissions or willful misconduct
of such Holly Entity including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws, (B) the cost or expense of the preparation
and implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;
 
but only to the extent such violation complained of under Section 3.1(d)(i) or
such events or conditions included under Section 3.1(d)(ii) occurred after the
Closing Date; provided, however, that nothing stated above shall make the
Partnership Entities responsible for any post-Closing Date negligent actions or
omissions or willful misconduct by the Holly Entities.
 
(e) Notwithstanding anything in this Agreement to the contrary, as used in
Section 3.1(a) the definition of Assets shall not include the 16”
Lovington/Artesia Intermediate Pipeline, the Beeson Pipeline, the Roadrunner
Pipeline, or the Tulsa Interconnecting Pipelines.
 
3.2 Limitations Regarding Environmental Indemnification.  The aggregate
liability of the Holly Entities in respect of all Covered Environmental Losses
under Section 3.1(a) shall not exceed  (1) with respect to Assets other than the
2008 Crude Pipelines, Tanks and Related Assets, $15.0 million plus an additional
$2.5 million in the case of Covered Environmental Losses related to the 8” and
10” Lovington/Artesia Intermediate Pipelines (for clarity, the first $15,000,000
million limit would apply to Covered Environmental Losses associated with the 8”
and 10” Lovington/Artesia Intermediate Pipelines and the 2004 Product Pipelines,
Terminal and Related Assets, while the limit between $15,000,000 and $17,500,00
would apply only to Covered Environmental Losses associated with the 8” and 10”
Lovington/Artesia Intermediate Pipelines) and (2) $7.5 million in the case of
Covered Environmental Losses related to the 2008 Crude Pipelines, Tanks and
Related Assets.  The Holly Entities will not have any obligation under Section
3.1 with respect to any Assets until the Covered Environmental Losses of the
Partnership Entities exceed $200,000.
 
3.3 Right of Way Indemnification.  The Holly Entities shall indemnify, defend
and hold harmless the Partnership Entities from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney's and expert's fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Entities to the extent arising out of (a) the failure of the applicable
Partnership Entity to be the owner of such valid and indefeasible easement
rights or fee ownership interests in and to the lands on which any pipeline or
related pump station, tank farm or equipment conveyed or contributed or
otherwise Transferred (including by way of a Transfer of the ownership interest
of a Person or by operation of law) to the applicable Partnership Entity on the
Closing Date is located as of the Closing Date; (b) the failure of the
applicable Partnership Entity to have the consents, licenses and permits
necessary to allow any such pipeline referred to in clause (a) of this Section
3.3 to cross the roads, waterways, railroads and other areas upon which any such
pipeline is located as of the Closing Date; and (c) the cost of curing any
condition set forth in clause (a) or (b) above that does not allow any Asset to
be operated in accordance with Prudent Industry Practice, to the extent that the
Holly Entities are notified in writing of any of the foregoing within 10 years
after the Closing Date or, solely with respect to the 2008 Crude Pipelines,
Tanks and Related Assets, 15 years after the Closing Date, as applicable.
 
3.4 Additional Indemnification.
 
(a) In addition to and not in limitation of the indemnification provided under
Section 3.1(a) and Section 3.3, the Holly Entities shall indemnify, defend, and
hold harmless the Partnership Entities from and against any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by the Partnership
Entities to the extent arising out of (i) events and conditions associated with
the operation of the Assets occurring before the Closing Date (other than
Covered Environmental Losses which are provided for under Section 3.1 and
Section 3.2) to the extent that the Holly Entities are notified in writing of
any of the foregoing within five years after the Closing Date, (ii) all legal
actions pending against the Holly Entities on July 13, 2004, (iii) the
completion of remediation projects at the Partnership’s El Paso, Albuquerque and
Mountain Home terminals that were ongoing or scheduled as of July 13, 2004, (iv)
events and conditions associated with the Retained Assets and whether occurring
before or after the Closing Date, and (v) all federal, state and local tax
liabilities attributable to the operation or ownership of the Assets prior to
the Closing Date, including any such tax liabilities of the Holly Entities that
may result from the consummation of the formation transactions for the
Partnership Entities and the General Partner.
 
(b) In addition to and not in limitation of the indemnification provided under
Section 3.1(b) or the Partnership Agreement, the Partnership Entities shall
indemnify, defend, and hold harmless the Holly Entities from and against any
losses, damages, liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs, and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Holly Entities to the extent arising out of events and
conditions associated with the operation of the Assets occurring on or after the
Closing Date (other than Covered Environmental Losses which are provided for
under Section 3.1 except, where a Holly Entity is operating an Asset, to the
extent resulting from the negligent acts or omissions or willful misconduct of
such Holly Entity), unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in Section
7.7(a) of the Partnership Agreement.
 
3.5 Indemnification Procedures.
 
(a) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under this Article III, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.
 
(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the Indemnified Party unless it includes
a full release of the Indemnified Party from such matter or issues, as the case
may be.
 
(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article III, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party of
any employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 3.5.  In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense.  The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.
 
(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by all amounts recovered by the
Indemnified Party under contractual indemnities (other than insurance policies)
from third Persons.  An Indemnified Party shall be obligated to pursue all
contractual indemnities that such Indemnified Party has with third Persons
outside of this Agreement, provided, however, if the Indemnified Party’s right
to such indemnification is assignable, the Indemnified Party may, in its sole
discretion and in lieu of pursuing such claim, elect to assign such
indemnification claim to the Indemnifying Party to pursue and shall reasonably
cooperate with the Indemnifying Party (including, without limitation, making its
relevant books, records, officers, information and testimony reasonably
available to the Indemnifying Party) in the Indemnifying Party’s pursuit of such
claim.  In the event the Indemnified Party recovers under a contractual
indemnity from a third Person outside of this Agreement, the amount recovered,
less the reasonable out-of-pocket fees and expenses incurred by the Indemnified
Party in recovering such amounts, shall reduce the amount such Indemnified Party
may recover under this Article III and if the Indemnified Party receives any
such amounts subsequent to an indemnification payment by the Indemnifying Party
in respect of such losses, then such Indemnified Party shall promptly reimburse
the Indemnifying Party for any payment made or expense incurred  by such
Indemnifying Party in connection with providing such indemnification payment up
to the amount so received by the Indemnified Party.
 
(e) The date on which notification of a claim for indemnification is received by
the Indemnifying Party shall determine whether such claim is timely made.
 
3.6 Limitation on Indemnification Obligations.
 
(a) Notwithstanding anything in this Agreement to the contrary, when referring
to the indemnification obligations of the Holly Entities in Article III, the
definition of Holly Entities shall be deemed to mean solely (i) the Holly Entity
or Holly Entities that own or operate, or owned or operated immediately prior to
the transfer to the Partnership Entities, the Retained Asset, Asset or other
property in question with respect to which indemnification is sought by reason
of such Holly Entity’s or Holly Entities’ ownership or operation of the Retained
Asset, Asset or other property in question or that is responsible for causing
such loss, damage, injury, judgment, claim, cost, expense or other liability
suffered or incurred by the Partnership Entities for which it is entitled to
indemnification under Article III and (ii) Holly.
 
(b)  Notwithstanding anything in this Agreement to the contrary, when referring
to the indemnification obligations of the Partnership Entities in Article III,
the definition of Partnership Entities shall be deemed to mean solely (i) the
Partnership Entity or Partnership Entities that own or operate, or owned or
operated, the Asset or other property in Partnership Entity’s or Partnership
Group Entities’ ownership or operation of the Asset or other property in
question or that is responsible for causing such loss, damage, injury, judgment,
claim, cost, expense or other liability suffered or incurred by the Holly
Entities for which they are entitled to indemnification under Article III, (ii)
the Partnership and (iii) the Operating Partnership.
 
3.7 Exclusion from Indemnification.  Notwithstanding anything in this Agreement
to the contrary, as used in Article III the definition of Assets shall not
include the Tulsa Transferred Assets, the Sinclair Transferred Assets or the
Additional Tulsa East Assets, though the parties hereto acknowledge the
environmental indemnity provided among certain of the Holly Entities and HEP
Entities with respect to the Sinclair Transferred Assets and the Additional
Tulsa East Assets contained in the Tulsa Throughput Agreement.
 
ARTICLE IV
 
General and Administrative Expenses
 
4.1 General
 
(a) The Partnership will pay Holly an administrative fee (the “Administrative
Fee”) in the amount set forth on Schedule I to this Agreement, payable in equal
quarterly installments, for the provision by Holly and its Affiliates for the
Partnership Group’s benefit of all the general and administrative services that
Holly and its Affiliates have traditionally provided in connection with the
Assets including, without limitation, the general and administrative services
listed on Schedule I to this Agreement.  The General Partner may agree on behalf
of the Partnership  to  increases in the Administrative Fee in connection with
expansions of the operations of the Partnership Group through the acquisition or
construction of new assets or businesses.
 
(b) At the end of each year, the Partnership will have the right to submit to
Holly a proposal to reduce the amount of the Administrative Fee for that year if
the Partnership believes, in good faith, that the general and administrative
services performed by Holly and its Affiliates for the benefit of the
Partnership Group for the year in question do not justify payment of the full
Administrative Fee for that year.  If the Partnership submits such a proposal to
Holly, Holly agrees that it will negotiate in good faith with the Partnership to
determine if the Administrative Fee for that year should be reduced and, if so,
by how much.
 
(c) The Administrative Fee shall not include and the Partnership Group shall
reimburse Holly and its Affiliates for:
 
(i) salaries of employees of Holly GP, to the extent, but only to the extent,
such employees perform services for the Partnership Group;
 
(ii) the cost of employee benefits relating to employees of Holly GP, such as
401(k), pension, and health insurance benefits, to the extent, but only to the
extent, such employees perform services for the Partnership Group; and
 
(iii) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time in respect of the services provided by the Holly
and its Affiliates to the Partnership pursuant to Section 4.1(a).
 
(d) Either Holly, on the one hand, or the Partnership, on the other hand, may
terminate this Article IV, by providing the other with written notice of its
election to do so at least six months prior to the proposed date of termination.
 
ARTICLE V
 
Right of First Refusal
 
5.1 Holly Right of First Refusal: Prohibition on Transfer of Refinery Related
Assets.
 
(a) The Partnership Entities hereby grant to Holly a right of first refusal on
any proposed Transfer (other than a grant of a security interest to a bona fide
third-party lender or a Transfer to another Partnership Group Member) of the
Assets that serve the Holly Entities’ refineries.
 
(b) The Partnership Entities are prohibited from Transferring any of the Assets
that serve the Holly Entities’ refineries to a Partnership Group Member that is
not a party to this Agreement.  In the event the Partnership Entities wish to
Transfer any of the Assets that serve the Holly Entities’ refineries to a
Partnership Group Member that is not a party to this Agreement, they shall first
cause the proposed transferee Partnership Group Member to become a party to this
Agreement.
 
(c) The Parties acknowledge that all potential Transfers of Sale Assets pursuant
to this Article V are subject to obtaining any and all required written consents
of governmental authorities and other third parties and to the terms of all
existing agreements in respect of the Sale Assets.
 
(d) Notwithstanding anything in this Agreement to the contrary, as used in
Article V the definition of Assets shall not include the Tulsa Transferred
Assets.
 
5.2 Procedures.
 
(a) If a Partnership Entity proposes to Transfer any of the Assets that serve
the Holly Entities’ refineries to any Person pursuant to a bona fide third-party
offer (an “Acquisition Proposal”), then the Partnership shall promptly give
written notice (a “Disposition Notice”) thereof to Holly. The Disposition Notice
shall set forth the following information in respect of the proposed Transfer:
the name and address of the prospective acquiror (the “Proposed Transferee”),
the Assets subject to the Acquisition Proposal (the “Sale Assets”), the purchase
price offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
Holly to reasonably determine the fair market value of such non-cash
consideration, the Partnership Entities’ estimate of the fair market value of
any non-cash consideration and all other material terms and conditions of the
Acquisition Proposal that are then known to the Partnership Entities. To the
extent the Proposed Transferee’s offer consists of consideration other than cash
(or in addition to cash) the Offer Price shall be deemed equal to the amount of
any such cash plus the fair market value of such non-cash consideration. In the
event Holly and the Partnership Entities agree as to the fair market value of
any non-cash consideration, Holly will provide written notice of its decision
regarding the exercise of its right of first refusal to purchase the Sale Assets
within 30 days of its receipt of the Disposition Notice (the “First ROFR
Acceptance Deadline”). Failure to provide such notice within such 30-day period
shall be deemed to constitute a decision not to purchase the Sale Assets. In the
event (i) Holly’s determination of the fair market value of any non-cash
consideration described in the Disposition Notice (to be determined by Holly
within 30 days of receipt of such Disposition Notice) is less than the fair
market value of such consideration as determined by the Partnership Entities in
the Disposition Notice and (ii) Holly and the Partnership Entities are unable to
mutually agree upon the fair market value of such non-cash consideration within
30 days after Holly notifies the Partnership Entities of its determination
thereof, the Partnership Entities and Holly shall engage a mutually-agreed-upon
investment banking firm to determine the fair market value of the non-cash
consideration. Such investment banking firm shall be instructed to return its
decision within 30 days after all material information is submitted thereto,
which decision shall be final. The fees of the investment banking firm will be
split equally between Holly and the Partnership Entities. Holly will provide
written notice of its decision regarding the exercise of its right of first
refusal to purchase the Sale Assets to the Partnership Entities within 30 days
after the investment banking firm has submitted its determination (the “Second
ROFR Acceptance Deadline”). Failure to provide such notice within such 30-day
period shall be deemed to constitute a decision by Holly not to purchase the
Sale Assets. If Holly fails to exercise a right during any applicable period set
forth in this Section 5.2(a), Holly shall be deemed to have waived its rights
with respect to such proposed disposition of the Sale Assets, but not with
respect to any future offer of Assets.
 
(b) If Holly chooses to exercise its right of first refusal to purchase the Sale
Assets under Section 5.2(a), Holly and the Partnership Entities shall enter into
a purchase and sale agreement for the Sale Assets which shall include the
following terms:
 
(i) Holly will agree to deliver cash for the Offer Price (or any other
consideration agreed to by Holly and the Partnership Entities (each in their
sole discretion));
 
(ii) the Partnership Entities will represent that they have good and
indefeasible title to the Sale Assets, subject to all recorded and unrecorded
matters and all physical conditions and other matters in existence on the
closing date for the purchase of the Sale Assets, plus any other such matters as
Holly may approve, which approval will not be unreasonably withheld. If Holly
desires to obtain any title insurance with respect to the Sale Assets, the full
cost and expense of obtaining the same (including but not limited to the cost of
title examination, document duplication and policy premium) shall be borne by
Holly;
 
(iii) the Partnership Entities will grant to Holly the right, exercisable at
Holly’s risk and expense, to make such surveys, tests and inspections of the
Sale Assets as Holly may deem desirable, so long as such surveys, tests or
inspections do not damage the Sale Assets or interfere with the activities of
the Partnership Entities thereon and so long as Holly has furnished the
Partnership Entities with evidence that adequate liability insurance is in full
force and effect;
 
(iv) Holly will have the right to terminate its obligation to purchase the Sale
Assets under this Article V if the results of any searches, surveys, tests or
inspections conducted pursuant to Section 5.2(b)(ii) or Section 5.2(b)(iii)
above are, in the reasonable opinion of Holly, unsatisfactory;
 
(v) the closing date for the purchase of the Sale Assets shall, unless otherwise
agreed to by Holly and the Partnership Entities, occur no later than 90 days
following receipt by the Partnership Entities of written notice by Holly of its
intention to exercise its option to purchase the Sale Assets pursuant to Section
5.2(a);
 
(vi) the Partnership Entities shall execute, have acknowledged and deliver to
Holly a special warranty deed, assignment of easement, or comparable document,
as appropriate, in the applicable jurisdiction, on the closing date for the
purchase of the Sale Assets constituting real property interests conveying the
Sale Assets unto Holly free and clear of all encumbrances created by the
Partnership Entities other than those set forth in Section 5.2(b)(ii) above;
 
(vii) the sale of any Sale Assets shall be made on an “as is,” “where is” and
“with all faults” basis, and the instruments conveying such Sale Assets shall
contain appropriate disclaimers; and
 
(viii) neither the Partnership Entities nor Holly shall have any obligation to
sell or buy the Sale Assets if any of the material consents referred to in
Section 5.1(c) have not been obtained or such sale or purchase is prohibited by
Applicable Law.
 
(c) Holly and the Partnership Entities shall cooperate in good faith in
obtaining all necessary governmental and other third Person approvals, waivers
and consents required for the closing.   Any such closing shall be delayed, to
the extent required, until the third Business Day following the expiration of
any required waiting periods under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended; provided, however, that such delay shall not exceed 120
days and, if governmental approvals and waiting periods shall not have been
obtained or expired, as the case may be, by such 120th day, then Holly shall be
deemed to have waived its right of first refusal with respect to the Sale Assets
described in the Disposition Notice and thereafter neither Holly nor the
Partnership shall have any further obligation under this Article V with respect
to such Sale Assets unless such Sale Assets again become subject to this Article
V pursuant to Section 5.2(d).
 
(d) If the Transfer to the Proposed Transferee is not consummated in accordance
with the terms of the Acquisition Proposal within the later of (A) 180 days
after the later of the applicable ROFR Acceptance Deadline, and (B) 10 days
after the satisfaction of all governmental approval or filing requirements, if
any, the Acquisition Proposal shall be deemed to lapse, and the Partnership or
Partnership Entity may not Transfer any of the Sale Assets described in the
Disposition Notice without complying again with the provisions of this Article V
if and to the extent then applicable.
 
ARTICLE VI
 
Holly Purchase Option
 
6.1 Option to Purchase Tulsa Transferred Assets.  The Parties acknowledge the
purchase options and right of first refusal granted to an Affiliate of Holly
with respect to the Tulsa Transferred Assets in the Purchase Option Agreement.
 
ARTICLE VII
 
Miscellaneous
 
7.1 Choice of Law.  This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.
 
7.2 Arbitration Provision.  Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States
Code).  If there is any inconsistency between this Section and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section will
control the rights and obligations of the parties.  Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations.  Arbitration may be initiated by a party
(“Claimant”) serving written notice on the other party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding
arbitration.  Claimant’s notice initiating binding arbitration must identify the
arbitrator Claimant has appointed.  The Respondent shall respond to Claimant
within 30 days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed.  If the Respondent fails for any reason to name an
arbitrator within the 30 day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account.  The two arbitrators so chosen shall select a third arbitrator within
30 days after the second arbitrator has been appointed.  The Claimant will pay
the compensation and expenses of the arbitrator named by it, and the Respondent
will pay the compensation and expenses of the arbitrator named by or for
it.  The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent.  The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator.  All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
any of the Holly Entities, the Partnership Entities or any of their affiliates
and (ii) have not less than seven years experience in the petroleum
transportation industry.  The hearing will be conducted in Dallas, Texas and
commence within 30 days after the selection of the third arbitrator.  The Holly
Entities, the Partnership Entities and the arbitrators shall proceed diligently
and in good faith in order that the award may be made as promptly as
possible.  Except as provided in the Federal Arbitration Act, the decision of
the arbitrators will be binding on and non-appealable by the parties
hereto.  The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind.  The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between the Holly Entities, the Partnership Entities or their
Affiliates to the extent that the issues raised in such disputes are
related.  Without the written consent of Holly, on behalf of the Holly Entities,
and the Partnership, on behalf of the Partnership Entities, no unrelated
disputes or third party disputes may be joined to an arbitration pursuant to
this Agreement.
 
7.3 Notice.
 
(a) Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt
requested).  Such notice shall be deemed to have been duly given (x) if
received, on the date of the delivery, with a receipt for delivery, (y) if
refused, on the date of the refused delivery, with a receipt for refusal, or
(z) with respect to email transmissions, on the date the recipient confirms
receipt.  Notices or other communications shall be directed to the following
addresses.
 
Notices to the Holly Entities:
 
HollyFrontier Corporation
             2828 N. Harwood, Suite 1300
             Dallas, Texas 75201
             Attention: President
             Email address:  president@hollycorp.com
 
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
 
HollyFrontier Corporation
             2828 N. Harwood, Suite 1300
             Dallas, Texas 75201
             Attention:  General Counsel
             Email address: generalcounsel@hollycorp.com
 
Notices to the Partnership Entities:
 
Holly Energy Partners, L.P.
             c/o Holly Logistic Services, L.L.C.
             2828 N. Harwood, Suite 1300
             Dallas, Texas 75201
             Attention: Senior Vice President
             Email address:  SVP-HEP@hollyenergy.com
 
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
 
Holly Energy Partners, L.P.
             c/o Holly Logistic Services, L.L.C.
             2828 N. Harwood, Suite 1300
             Dallas, Texas 75201
             Attention:  General Counsel
             Email address: generalcounsel@hollycorp.com
 
(b) Either Party may at any time change its address for service from time to
time by giving notice to the other Party in accordance with this Section 7.3.
 
7.4 Entire Agreement.  This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
 
7.5 Termination of Article II.  The provisions of Article II of this Agreement
may be terminated by Holly upon a Change of Control of Holly.
 
7.6 Amendment or Modification.  No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the parties hereto.  No
waiver of any provision of this Agreement shall be valid unless it is in writing
and signed by the party against whom the waiver is sought to be enforced.  Any
of the exhibits or schedules to this Agreement may be amended, modified, revised
or updated by the parties hereto if each of Holly (on behalf of the Holly
Entities) and the Partnership (on behalf of the Partnership Entities) execute an
amended, modified, revised or updated exhibit or schedule, as applicable, and
attach it to this Agreement.  Such amended, modified, revised or updated
exhibits or schedules shall be sequentially numbered (e.g. Exhibit A-1, Exhibit
A-2, etc.), dated and appended as an additional exhibit or schedule to this
Agreement and shall replace the prior exhibit or schedule, as applicable, in its
entirety, except as specified therein.  No failure or delay in exercising any
right hereunder, and no course of conduct, shall operate as a waiver of any
provision of this Agreement.  No single or partial exercise of a right hereunder
shall preclude further or complete exercise of that right or any other right
hereunder.
 
7.7 Assignment.  No Party shall have the right to assign any of its rights or
obligations under this Agreement without the consent of the other Parties
hereto.
 
7.8 Additional Partnership Entities.  In the event the General Partner desires a
Partnership Group Member who is not a party to this Agreement to acquire Subject
Assets or a Partnership Entity wishes to Transfer any of the Assets that serve
the Holly Entities’ refineries to a Partnership Group Member who is not a party
to this Agreement, then the Partnership Group Member that is the proposed
acquiror of the Subject Assets or transferee of the Assets that serve the Holly
Entities’ refineries may become a party to this Agreement by executing a joinder
in a form reasonably satisfactory to Holly (on behalf of the Holly Entities) and
the Partnership (on behalf of the Partnership Entities).
 
7.9 Counterparts.  This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same
document.  All counterparts shall be construed together and shall constitute one
and the same instrument.
 
7.10 Severability.  If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
 
7.11 Further Assurances.  In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
 
7.12 Rights of Limited Partners.  The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.
 
7.13 Headings.  Headings of the Sections of this Agreement are for convenience
of the parties only and shall be given no substantive or interpretative effect
whatsoever.  All references in this Agreement to Sections are to Sections of
this Agreement unless otherwise stated.
 
7.14 UNEV Option Agreement.  The Parties acknowledge and agree that,
notwithstanding anything in this Agreement to the contrary, the terms and
provisions of the Option Agreement, dated January 31, 2008, among Holly, Holly
UNEV Pipeline Company, Navajo Pipeline, Holly GP, the General Partner, the
Partnership, OLP GP and the Operating Partnership remain in full force and
effect.
 
7.15 Limitation of Damages.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN ANY OTHER PROVISION OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD
PARTIES WHICH SHALL NOT BE LIMITED BY THIS SECTION, THE PARTIES AGREE THAT THE
RECOVERY BY ANY PARTY, INCLUDING PURSUANT TO ARTICLE III, OF ANY LIABILITIES,
DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT (i) AS A RESULT OF
ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS COVENANTS, AGREEMENTS OR
OTHER OBLIGATIONS UNDER THIS AGREEMENT OR (ii) BY REASON OF OR ARISING OUT OF
ANY OF THE EVENTS, CONDITIONS OR OTHER MATTERS LISTED IN SECTIONS 3.1, 3.3 OR
3.4 WHICH THE PARTIES HAVE AGREED TO INDEMNIFY THE OTHER PARTY AGAINST, SHALL BE
LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR APPLY TO, NOR SHALL ANY PARTY
BE ENTITLED TO RECOVER, ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS
OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR DIMINUTION IN VALUE) SUFFERED OR
INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT SUCH RESTRICTION AND LIMITATION
SHALL NOT APPLY TO A PARTY’S OBLIGATION TO INDEMNIFY THE OTHER PARTY UNDER
SECTIONS 3.1, 3.3 OR 3.4 HEREOF, AS APPLICABLE, (y) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES AGAINST
SUCH INDEMNIFIED PARTY OR (z) INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES THAT ARE A RESULT OF SUCH INDEMNIFYING PARTY’S OR ITS AFFILIATES’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON
ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR DIMINUTION
IN VALUE).  FOR PURPOSES OF THIS SECTION 7.15, “AFFILIATES” OF THE INDEMNIFYING
PARTY SHALL NOT INCLUDE THE PARTNERSHIP GROUP MEMBERS WHEN A HOLLY ENTITY IS THE
INDEMNIFYING PARTY AND SHALL NOT INCLUDE THE HOLLY GROUP MEMBERS WHEN THE
INDEMNIFYING PARTY IS A PARTNERSHIP ENTITY.
 
[Remainder of Page Intentionally Left Blank.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first written above.
 
HOLLY ENTITIES:
 
HOLLYFRONTIER CORPORATION




By:           /s/  Michael C.
Jennings                                                              
Name:   Michael C. Jennings
Title:         Chief Executive Officer and President


 
HOLLY REFINING & MARKETING COMPANY – WOODS CROSS LLC
(formerly Holly Refining & Marketing Company)
 


By:           /s/  Michael C.
Jennings                                                              
Name: Michael C. Jennings
Title:   Chief Executive Officer and President
 


 
NAVAJO REFINING COMPANY, L.L.C.
(formerly Navajo Refining Company, L.P.)
 


By:           /s/  Michael C.
Jennings                                                              
Name:    Michael C. Jennings
Title:     Chief Executive Officer and President
 





NAVAJO PIPELINE CO., L.P.
 
                         By:           /s/  Michael C.
Jennings                                                              
Name:     Michael C. Jennings
Title:       Chief Executive Officer and President
 


 
HOLLY REFINING & MARKETING
– TULSA LLC


                         By:           /s/  Michael C.
Jennings                                                              
Name:      Michael C. Jennings
Title:         Chief Executive Officer and President


 
PARTNERSHIP ENTITIES:
 
HOLLY ENERGY PARTNERS, L.P.


By:           HEP Logistics Holdings, L.P.
Its General Partner


By:  Holly Logistic Services, L.L.C.
        Its General Partner






By:            /s/  Matthew P.
Clifton                                                   
Name: Matthew P. Clifton
Title: Chief Executive Officer and President




HOLLY ENERGY PARTNERS – OPERATING, L.P.




By:           /s/  Matthew P.
Clifton                                                              
Name:    Matthew P. Clifton
Title:            Chief Executive Officer and President


HOLLY LOGISTIC SERVICES, L.L.C.




By:           /s/  Matthew P.
Clifton                                                              
Name:   Matthew P. Clifton
Title:         Chief Executive Officer and President


HEP LOGISTICS HOLDINGS, L.P.


By:           Holly Logistic Services, L.L.C,
  Its General Partner


By:            /s/  Matthew P.
Clifton                                                   
Name:         Matthew P. Clifton
Title:          Chief Executive Officer and President




HEP LOGISTICS GP, L.L.C.


By:           /s/  Matthew P.
Clifton                                                                
Name:      Matthew P. Clifton
Title:        Chief Executive Officer and President


 
HEP MOUNTAIN HOME, L.L.C.

 
HEP PIPELINE GP, L.L.C.

 
HEP PIPELINE, L.L.C.

 
HEP REFINING GP, L.L.C.

 
HEP REFINING, L.L.C.

 
HEP WOODS CROSS, L.L.C.

 
LOVINGTON-ARTESIA, L.L.C.

 
By:         HOLLY ENERGY PARTNERS –
OPERATING, L.P.
Sole Member
 
By:            /s/  Matthew P.
Clifton                                                      
    Name:      Matthew P. Clifton
Title:         Chief Executive Officer and President


HEP NAVAJO SOUTHERN, L.P.


By:           HEP Pipeline GP, L.L.C.
Its General Partner




By:            /s/  Matthew P.
Clifton                                                      
    Name:      Matthew P. Clifton
Title:        Chief Executive Officer and President




HEP REFINING ASSETS, L.P.


By:           HEP Refining GP, L.L.C.
Its General Partner


                          By:            /s/  Matthew P.
Clifton                                                      
    Name:      Matthew P. Clifton
Title:       Chief Executive Officer and President




HEP PIPELINE ASSETS, LIMITED PARTNERSHIP


By:           HEP Pipeline GP, L.L.C.
Its General Partner




By:            /s/  Matthew P.
Clifton                                                      
     Name:     Matthew P. Clifton
 Title:   Chief Executive Officer and President


HEP TULSA LLC




By:           /s/  Matthew P.
Clifton                                                               
Name:      Matthew P. Clifton
Title:       Chief Executive Officer and President


ROADRUNNER PIPELINE, L.L.C.




By:           /s/  Matthew P.
Clifton                                                               
Name:      Matthew P. Clifton
Title:        Chief Executive Officer and President


HOLLY ENERGY STORAGE – TULSA LLC




By:           /s/  Matthew P.
Clifton                                                               
Name:      Matthew P. Clifton
Title:        Chief Executive Officer and President




HOLLY ENERGY STORAGE – LOVINGTON LLC




By:           /s/  Matthew P.
Clifton                                                               
Name:      Matthew P. Clifton
Title:       Chief Executive Officer and President



 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 


 
Administrative Fee
 

 
Amount of Annual Administrative Fee
Years beginning July 13, 2004 through June 30, 2007
$2,000,000
Years beginning July 1, 2007 through February 29, 2008
$2,100,000
Years beginning March 1, 2008
$2,300,000
   



 
General and Administrative Services
 
(1) executive services
 
(2) finance, including treasury, and administration services
 
(3) information technology services
 
(4) legal services
 
(5) health, safety and environmental services
 
(6) human resources services
 


 

Schedule I
 
 

--------------------------------------------------------------------------------

 
